DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Status of the Claims
	The amendment filed on 09/19/2022 has been entered. Claims 1 and 3 have been amended and claims 2, 4, 7, 9-10 and 12 have been canceled. Thus, Claims 1, 3, 5-6, 8 and 11 are currently pending and are under examination.

Newly Applied Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-6 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the generic limitation “inorganic absorbents” which encompasses a large amount of species. The disclosure contains insufficient written description to demonstrate applicant was in possession of this generic term. 
The MPEP states that the purpose of the written description requirement is to
ensure that the inventor had possession, as of the filing date of the application, of the
specific subject matter later claimed by him. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe
an invention and do so in sufficient detail that one skilled in the art can clearly
conclude that "the inventor invented the claimed invention." Lockwood v.
American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.
1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.
1989) ("[T]he description must clearly allow persons of ordinary skill in the art to
recognize that [the inventor] invented what is claimed."). Thus, an applicant
complies with the written description requirement "by describing the invention,
with all its claimed limitations, not that which makes it obvious," and by using
"such descriptive means as words, structures, figures, diagrams, formulas, etc.,
that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at
1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate
written description to identify the genus of the claim. In Regents of the University of
California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a
description of a chemical species, 'requires a precise definition, such as by
structure, formula, [or] chemical name,' of the claimed subject matter sufficient to
distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In
re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In
other cases, particularly but not necessarily, chemical cases, where there is
unpredictability in performance of certain species or subcombinations other than
those specifically enumerated, one skilled in the art may be found not to have
been placed in possession of a genus ... ") Regents of the University of California
v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional
characteristic, without any disclosed correlation between function and structure of the
sequence, it is "not sufficient characteristic for written description purposes, even when
accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The
MPEP does state that for a generic claim the genus can be adequately described if the
disclosure presents a sufficient number of representative species that encompass the
genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must
describe a sufficient variety of species to reflect the variation within that genus. See
MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number
of representative species, the courts have indicated what do not constitute a
representative number of species to adequately describe a broad generic. In Gostelli,
the courts determined that the disclosure of two chemical compounds within a subgenus
did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of
possession has been furnished in the disclosure of the Application. These include "level
of skill and knowledge in the art, partial structure, physical and/or chemical properties,
functional characteristics alone or coupled with a known or disclosed correlation
between structure and function, and the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the
claimed invention from other materials and would lead one of skill in the art to the
conclusion that the applicant was in possession of the claimed species is sufficient."
MPEP § 2163. While all of the factors have been considered, a sufficient amount for a
prima facie case are discussed below.
(1) Level of skill and knowledge in the art:
The relative level of skill possessed by one of ordinary skill in the art of chemical
research is relatively high, as a majority of lead investigators directing scientific
research and development in this particular technological area possess a Ph.D. in a
scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal
chemistry, biochemistry, pharmacology, biology or the like.
(2) Partial structure:

The specification describes that the inorganic absorbents may be an absorbent containing an inorganic compound as a main component and exemplifies soda lime ([0026]). The disclosure then on proceeds by indicating that the method for producing absorbent is not limited ([0027]), which would not permit the determination of which species are within the scope of the generic term.
(3) Physical and/or chemical properties:
The disclosure provides the chemical property of the inorganic absorbent as being a catalyst however, not to the extent that a skilled artisan understands the metes and bounds of the limitation.
(4) Functional characteristics
No disclosure of functional characteristics of the generic limitations are present in the specification.
(5) Method of making the claimed invention:
The specification does not set forth method of the generic claimed “inorganic absorbents” other than the species soda lime.

As stated supra, the MPEP states that written description for a genus can be
achieved by a representative number of species within a broad generic. It is
unquestionable that instant claims are broad and generic, with respect to all possible
species encompassed by the claims. The possible structural variations are limitless
to any “inorganic absorbents”. Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of the elected species and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
The description requirement of the patent statue requires a description of an
invention, not an indication of a result that one might achieve if one made that invention.
See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)
(affirming rejection because the specification does "little more than outlin[e] goals
appellants hope the claimed invention achieves and the problems the invention will
hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide
adequate written description for the genus of the claims and does not reasonably
convey to one skilled in the relevant art that the inventor(s), at the time the application
was filed, had possession of the entire scope of the claimed invention.
	Claims 5-6 do not also comply with the written description for depending on claim 1.

Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “inorganic absorbents” that renders the claim vague and indefinite. Upon review of the specification, the Examiner cannot determine which inorganic absorbents are embraced by the claim. It is unclear how many inorganic absorbents are tolerated to fall within the metes and bounds of the aforementioned limitations.
Claims 5-6 are also rendered indefinite for depending on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected in a modified form (see underlined for modification) under 35 U.S.C. 103 as being unpatentable over Sharratt (Sharratt, A. P. et al. Patent application publication number US2017/0253543A1; Published Sep. 7, 2017; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018; cited in Office Action 11/01/2021) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1; cited in Office Action 11/01/2021). 
Regarding claim 1, Sharratt teaches in [0006] and [0064]-[0065] a dehydrochlorination method of hydrochlorofluoroalkane in the presence of a catalyst and in a gas phase at a temperature of from about 100° C. to about 600° C. to obtain (hydro)(chloro)fluoroalkene. Sharratt further exemplifies dehydrochlorination of C3-7 hydrochlorofluoroalkanes to produce products such as C3-7 hydrofluoroalkenes or C3-7 hydrochlorofluoroalkenes. Sharratt teaches that the dehydrochlorination catalyst used comprises one or more of (a) a metal oxide, (b) a metal halide, (c) a zero-valent metal or (d) carbon-based catalyst ([0020]).
While Sharratt teaches dehydrochlorination of the generic hydrochlorofluoroalkane and exemplifies dehydrochlorination of C3-7 hydrochlorofluoroalkanes, the reference fails to teach 1-chloro-1,2-difluoroethane as a starting material and the method for obtaining 1,2-difluoroethylene by dehydrochlorinating 1-chloro-1,2-difluoroethane as instantly claimed and also fails to teach the motivation in obtaining 1,2-difluoroethylene.
The deficiencies are cured by PubChem and Fukushima.
PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available compound before the effective filing date of the instant invention and thus, using the dehydrochlorination process of Sharratt to dehydrochlorinate 1-chloro-1,2-difluoroethane that is commercially available, a skilled artisan has a reasonable expectation of success in obtaining 1,2-difluoroethylene. 
Furthermore, Fukushima teaches in [0011] the importance of 1,2-difluoroethylene product. Fukushima teaches that 1,2-difluoroethylene is used to provide a working fluid for heat cycle composition with high stability. Accordingly, a skilled artisan would have been motivated to obtain 1,2-difluoroethylene by using the dehydrochlorination method of Sharratt to dehydrochlorinate 1-chloro-1,2-difluoroethane that is already commercially available.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,2-difluoroethylene by a process comprising performing a dehydrochlorination reaction of 1-chloro-1,2-difluoroethane in the presence of a catalyst, wherein the 1,2-difluoroethylene represents a mixture of an E-form and Z-form of 1,2-difluoroethylene and wherein the dehydrochlorination reaction is a gas phase reaction performed at a reaction temperature of 250-1,000°C, and wherein the catalyst is at least one member selected from the group consisting of metal halides, halogenated metal oxides, neutral or zero oxidation state metals, neutral or zero oxidation state metal alloys, activated carbon, chlorine gas, and inorganic absorbents in view of the teachings of Sharratt, PubChem and Fukushima.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharratt (Sharratt, A. P. et al. Patent application publication number US2017/0253543A1; Published Sep. 7, 2017; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1) as applied to claim 1 above, and further in view of Rausch (Rausch, D. A. et al. “The Addition of Fluorine to Halogenated Olefins by Means of Metal Fluorides” J. Org. Chem. 1963, 28, 494-7; cited in Office Action 11/01/2021). The rejection has been set forth in the Office Action 11/01/2021 and is reiterated herein.
The teachings of Sharratt, PubChem and Fukushima have been set forth above.
Regarding claim 5, while PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available, the combination of Sharratt, PubChem and Fukushima fails to teach obtaining 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride. 
The deficiency is cured by Rausch. 
Rausch teaches a method for obtaining 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride (Table 1 on page 495, 1st raw). Thus, a skilled artisan would use the methods of Rausch in obtaining 1-chloro-1,2-difluoroethane as an alternative to obtaining 1-chloro-1,2-difluoroethane from commercial source as taught by PubChem.
 In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of the teaching of PubChem with the methods of Rausch would yield nothing more than 1-chloro-1,2-difluoroethane.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride in view of the teachings of Sharratt, PubChem, Fukushima and Rausch.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharratt (Sharratt, A. P. et al. Patent application publication number US2017/0253543A1; Published Sep. 7, 2017; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018; cited in Office Action 11/01/2021) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1; cited in Office Action 11/01/2021) as applied to claim 1 above, and further in view of Nappa (Nappa et al. “The chlorination of 1,2-difluoroethane (HFC-152)” Journal of Fluorine Chemistry, 1993, 62, pages 111-118; cited in IDS 05/18/2021). The rejection has been set forth in the Office Action 11/01/2021 and is reiterated herein.
The teachings of Sharratt, PubChem and Fukushima have been set forth above.
Regarding claim 6, while PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available, the combination of Sharratt, PubChem and Fukushima fails to teach obtaining 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane. 
The deficiency is cured by Nappa. 
Nappa teaches a method for obtaining 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane. Thus, a skilled artisan would use the methods of Nappa in obtaining 1-chloro-1,2-difluoroethane as an alternative to obtaining 1-chloro-1,2-difluoroethane from commercial source as taught by PubChem.
 In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of the teaching of PubChem with the methods of Nappa would yield nothing more than 1-chloro-1,2-difluoroethane.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane in view of the teachings of Sharratt, PubChem, Fukushima and Nappa.

Response to Arguments
Applicant argues that 1,2-difluoroethylene is produced at a high selectivity only when the reaction temperature and catalyst in the dehydrochlorination reaction of 1-chloro-1,2-difluoroethane in the gas phase are appropriately selected and that the combination of the references fails to suggest the specified combination to obtain 1,2-difluoroethylene at high selectivity.
The examiner disagrees. The newly introduced reaction temperature and catalyst are taught by Sharratt as set forth above. The examiner further reiterates that Sharratt teaches production of (hydro)(chloro)fluoroalkene by the dehydrochlorination method of hydrochlorofluoroalkane. In other words, subjecting any hydrochlorofluoroalkane, including the claimed 1-chloro-1,2-difluoroethane, to the reaction process of Sharratt, H and Cl will be cleaved as HCl to produce the corresponding (hydro)(chloro)fluoroalkene (hydrochlorofluoroalkane - HCl = (hydro)(chloro)fluoroalkene). Furthermore, Sharratt teaches that the process produces the target (hydro)(chloro)fluoroalkene at high selectivity by suppressing the undesired dehydrofluorination ([0004]-[0006]). Thus, if a skilled artisan uses 1-chloro-1,2-difluoroethane of PubChem (equivalent to the claimed starting material) as the hydrochlorofluoroalkane in the process of Sharratt, a skilled artisan would have a reasonable expectation of success in dehydrochlorinating 1-chloro-1,2-difluoroethane by producing 1,2-difluoroethylene at high selectivity and by suppressing the unwanted dehydrofluorination side reaction. A skilled artisan would thus have been motivated to use 1-chloro-1,2-difluoroethane of PubChem in the method of Sharratt to produce 1,2-difluoroethylene at high selectivity.
In view of the foregoing, the method for producing 1,2-difluoroethylene of claim 1 and dependent claims 5 and 6 remains being obvious over the combination of Sharratt, PubChem and Fukushima.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bektesevic (Bektesevic, S. et al. Patent application publication number US2010/0324345A1; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018; cited in Office Action 11/01/2021) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1; cited in Office Action 11/01/2021). 
Regarding claim 3, Bektesevic teaches in [0011]-[0014] and [0020] the dehydrochlorination process of 1,2-dichloro-1,2,2-trifluoroethane (HCFC-123a) in liquid phase and in the presence of aqueous alkaline solution and a phase transfer catalyst to obtain chlorotrifluoroethylene (CFO-1113). Bektesevic further teaches that the dehydrochlorination process is conducted at a temperature from about 40°C. to about 100°C. ([0021]).
Bektesevic fails to teach 1-chloro-1,2-difluoroethane as a starting material and the method for obtaining 1,2-difluoroethylene by dehydrochlorinating 1-chloro-1,2-difluoroethane as instantly claimed and also fails to teach the motivation in obtaining 1,2-difluoroethylene.
The deficiencies are cured by PubChem and Fukushima.
PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available compound before the effective filing date of the instant invention and thus, using the dehydrochlorination process of Bektesevic to dehydrochlorinate 1-chloro-1,2-difluoroethane that is commercially available, a skilled artisan has a reasonable expectation of success in obtaining 1,2-difluoroethylene. 
Furthermore, Fukushima teaches in [0011] the importance of 1,2-difluoroethylene product. Fukushima teaches that 1,2-difluoroethylene is used to provide a working fluid for heat cycle with high stability. Accordingly, a skilled artisan would have been motivated to obtain 1,2-difluoroethylene by using the dehydrochlorination method of Bektesevic to dehydrochlorinate 1-chloro-1,2-difluoroethane that is already commercially available.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,2-difluoroethylene by a process 
comprising performing a dehydrochlorination reaction of 1-chloro-1,2- difluoroethane, wherein the 1,2-difluoroethylene represents a mixture of an E-form and Z-form of 1,2- difluoroethylene, wherein the dehydrochlorination reaction is a liquid phase reaction performed at a reaction temperature of 30-300°C, and wherein the dehydrochlorination reaction is performed in an alkaline solution in the presence of a phase-transfer catalyst in view of the teachings of Bektesevic, PubChem and Fukushima.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bektesevic (Bektesevic, S. et al. Patent application publication number US2010/0324345A1; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1; cited in Office Action 11/01/2021) as applied to claim 3 above, and further in view of Rausch (Rausch, D. A. et al. “The Addition of Fluorine to Halogenated Olefins by Means of Metal Fluorides” J. Org. Chem. 1963, 28, 494-7; cited in Office Action 11/01/2021). The rejection has been set forth in the Office Action 11/01/2021 and is reiterated herein.
The teachings of Bektesevic, PubChem and Fukushima have been set forth above.
Regarding claim 8, while PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available, the combination of Bektesevic, PubChem and Fukushima fails to teach obtaining 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride. 
The deficiency is cured by Rausch. 
Rausch teaches a method for obtaining 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride (Table 1 on page 495, 1st raw). Thus, a skilled artisan would use the methods of Rausch in obtaining 1-chloro-1,2-difluoroethane as an alternative to obtaining 1-chloro-1,2-difluoroethane from commercial source as taught by PubChem.
 In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of the teaching of PubChem with the methods of Rausch would yield nothing more than 1-chloro-1,2-difluoroethane.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 1-chloro-1,2-difluoroethane by a fluorination reaction of vinyl chloride in view of the teachings of Bektesevic, PubChem, Fukushima and Rausch.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bektesevic (Bektesevic, S. et al. Patent application publication number US2010/0324345A1; cited in Office Action 11/01/2021) in view of PubChem (“1-chloro-1,2-difluoroethane” Source: Ambinter, Deposit and available date May 25, 2018; cited in Office Action 11/01/2021) and Fukushima (Fukushima, M. Patent application publication number US2017/0058173A1; cited in Office Action 11/01/2021) as applied to claim 3 above, and further in view of Nappa (Nappa et al. “The chlorination of 1,2-difluoroethane (HFC-152)” Journal of Fluorine Chemistry, 1993, 62, pages 111-118; cited in IDS 05/18/2021). The rejection has been set forth in the Office Action 11/01/2021 and is reiterated herein.
The teachings of Bektesevic, PubChem and Fukushima have been set forth above.
Regarding claim 11, while PubChem teaches that 1-chloro-1,2-difluoroethane is commercially available, the combination of Bektesevic, PubChem and Fukushima fails to teach obtaining 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane. 
The deficiency is cured by Nappa. 
Nappa teaches a method for obtaining 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane. Thus, a skilled artisan would use the methods of Nappa in obtaining 1-chloro-1,2-difluoroethane as an alternative to obtaining 1-chloro-1,2-difluoroethane from commercial source as taught by PubChem.
 In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of the teaching of PubChem with the methods of Nappa would yield nothing more than 1-chloro-1,2-difluoroethane.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 1-chloro-1,2-difluoroethane by a chlorination reaction of 1,2-difluoroethane in view of the teachings of Bektesevic, PubChem, Fukushima and Nappa.

Response to Arguments
Applicant argues that 1,2-difluoroethylene is produced at a high selectivity only when the reaction temperature and catalyst in the dehydrochlorination reaction of 1-chloro-1,2-difluoroethane in the liquid phase are appropriately selected and that the combination of the references fails to suggest the specified combination to obtain 1,2-difluoroethylene at high selectivity.
The examiner disagrees. The newly introduced reaction temperature and catalyst are taught by Bektesevic as set forth above. Bektesevic teaches the dehydrochlorination of a similar hydrochlorofluoroalkane as instantly claimed, 1,2-dichloro-1,2,2-trifluoroethane, where H and Cl are on adjacent carbon atoms and where HCl is cleaved from the adjacent carbons to obtain chlorotrifluoroethylene (CFO-1113). The claimed 1-chloro-1,2-difluoroethane (which is a known compound based on the teaching of PubChem) has the same H and Cl on adjacent carbon atoms and subjecting 1-chloro-1,2-difluoroethane to the reaction process of Bektesevic, a skilled artisan has a reasonable expectation of success in cleaving HCl thereby dehydrochlorinating 1-chloro-1,2-difluoroethane to produce 1,2-difluoroethylene. Furthermore, Bektesevic teaches in [0042] that chlorotrifluoroethylene (CFO-1113) is produced at a high selectivity of 90%. Hence, a skilled artisan would have had reasonable expectation in obtaining a comparable selectivity for 1,2-difluoroethylene when 1-chloro-1,2-difluoroethane is subjected to the dehydrochlorination of Bektesevic. 
In view of the foregoing, the method for producing 1,2-difluoroethylene of claim 3 and dependent claims 8 and 11 remains being obvious over the combination of Bektesevic, PubChem and Fukushima.


Conclusion
	Claims 1, 3, 5-6, 8 and 11 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1759